SlMRALL, J.:
The plaintiff in error, James Cady, was tried and convicted in the circuit court of Monroe county, of the murder of Minerva Ligón, and removes his case into this court by writ of error, and complains for error,
1st. That his confession ought not to have been admitted in evidence against him.
2d. That the circuit court ought to have granted him a new *341trial, because tbe verdict was against the weight of the testimony, and against the instructions of the court.
No exception was taken to any of the instructions. No objection is made to them in this court, and they are therefore not the subject of review. Barney v. Shilling, 40 Miss., 328.
The rule as to the confessions of the accused is, that they must be free and voluntary — not induced by the expectation of any advantage held out or promised, nor extorted, to escape harm or injury, present and imminent,, or threatened. As the rule is generally stated, the confessions must not proceed from a mind influenced to make them by the hope of a reward or benefit offered, or the fear of .injury or punishment threatened. Some extraneous pressure in the one direction or the other must be proved, in order to show that the confessions are not voluntary. Whether the confessions ought or ought not to be received in evidence, depends very much on the special circumstances of each particular case.
Where the confession has been induced by a promise or threat, a similar admission subsequently made, will be presumed to have been made under the same motive, unless all the facts accompanying it, removed the presumption and created the belief that such motive had ceased to have influence on the mind. 2 East P. C., 658; Roscoe, Cr. Ev., 30; Peter v. State, 4 S. & M., 37. Much depends upon the intelligence, or the want of it. The accused must realize the import of his act. It is not every idle threat, or extravagant, unreasonable promise of benefit, that takes from the confession its character of being free. If the threat or promise did not have the influence to induce it, it must be referred to other motives. And this, as we have observed, depends •on the special circumstances of the case.
It was said in Frank v. State, 39 Miss., 711, that an instruction in these words was much broader than the rule, to-wit: il To admit a confession, it must be free and voluntary, and made under no inducements whatever, and if any inducements were held out, confessions will not warrant conviction.” *342Bemarking on this, the chief justice, said, “Anything reasonably tending to hold out the hope or promise of reward, or benefit for confession, or punishment or injury for the failure to confess, is, in law, an unwarrantable ■ inducement to confess.” An appeal to- the character or circumstances of a party, to his family and situation in life, to the claims of jus- ' tice to others whose safety or rights were involved in his declaring the truth, to his responsibility to the Almighty for falsification or suppression of the truth — -these might be inducements to make a confession. Yet such a confession would not necessarily be incompetent, for the inducement would not be illegal.
The tests provided by law to be applied to the confessions, are to insure the truth, so that the verdict of the jury shall not, to any extent, rest on false testimony. The chief inquiry, as recognized by several-of the courts, is, whether the inducement was calculated to make the testimony untrue. Rex v. Thomas, 7 C. & P., 345; United States v. Nott, 1 McLean, 499; State v. Kirby, 1 Strob., 155.
The relation of the party (to whom the confession is made) to the accused, has much to do with its competency, to go in evidence. If made to one in authority, in response to an inducement offered, especially if the official personage be in •a position likely to give effect to his inducement, it.would be promptly rejected. But if under the influence of some collateral benefit or boon, no hope being held out or fear excited, in respect of the particular charge, it is admissible. State v. Grant, 9 Shep., 171.
The record in this case does not show that any promise or threat was offered to the accused. The statement first made by him, was in response to a question, or remark, by one of the witnesses, that Minerva had been shot., The fuller narrative of the circumstances of the killing was made shortly after this, in the presence of a large number of persons, some of whom were present, or near by, when he was arrested, and addressed to the person to whom the first declaration was made. There was the usual excitement, incident to a presence *343of a large number of individuals, at a scene of so dreadful a tragedy. It is not shown that 'up to and prior to this confession, there had been such inducements held out as the law denounces. It was not error in the judge to allow the statement in evidence to be fully scrutinized by the jury, and such consideration given to it as it deserved.
The only question that can be raised on the refusal of the court to grant a new trial is, as to the sufficiency of the testimony. There are these leading facts in evidence: the accused and deceased were seen together about eight o’clock at night, engaged in a quarrel; the next morning the body of the deceased is found about 100 yards distant, with a bruise on the side of the head, a bludgeon lying by, and appearances as though she had been dragged on the ground. Her skull had been fractured by a blow, which produced death. These circumstances strongly point to the accused as the guilty agent, accompanied by the confession that he inflicted the fatal blow, leaves no reasonable doubt as to his agency in the deed.
In reviewing the decision of the circuit court, refusing a new trial, we can only look to the grounds and reasons assigned in the motion, and are precluded from the consideration of any other. Barney v. Shielding, supra.
The judgment of the circuit court is affirmed.